Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 1-30 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Bonnecaze et al. (Pub. No. US 2003/0100040) disclose an on-skin control unit that also includes optional components such as a receiver to receive calibration data; a calibration storage unit to hold, factory-set calibration data, calibration data obtained via the receiver and/or operational signals received, a receiver/display unit or other external device; an alarm system for warning the patient; and a deactivation switch to turn off the alarm system, but fails to anticipate or render obvious a sensor code for the in vivo glucose sensor, the sensor code based on a sensitivity range associated with a batch sensitivity of a batch of in vivo glucose sensors including the in vivo glucose sensor; one or more processors; and a memory operatively coupled to the one or more processors for storing instructions which, when executed by the one or more processors, use the sensor code to perform a first sensor calibration event to calibrate the in vivo glucose sensor, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 25 is allowed because the closest prior art, Bonnecaze et al. (Pub. No. US 2003/0100040) disclose an on-skin control unit that also includes optional components such as a receiver to receive calibration data; a calibration storage unit to hold, factory-

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857